No. 04-02-00625-CR
Victor Eugene BAILEY,
Appellant
v.
The STATE of Texas,
Appellee
From the 227th Judicial District Court, Bexar County, Texas
Trial Court No. 2000-CR-514-B
Honorable Philip A. Kazen, Jr., Judge Presiding
PER CURIAM
Sitting:	Alma L. López, Justice
		Catherine Stone, Justice
		Paul W. Green, Justice
Delivered and Filed:	December 24, 2002
DISMISSED FOR LACK OF JURISDICTION
	Appellant, Victor Bailey, appeals his conviction for aggravated assault. Appellant pled nolo
contendere pursuant to a plea-bargain agreement.  The punishment assessed by the court did not
exceed the punishment recommended under the plea-bargain agreement.  Appellant filed a pro se
notice of appeal noting that the trial court granted permission to appeal. See Tex. R. App. P.
25.2(b)(3).   Subsequently, newly appointed appellate counsel filed a motion to file a timely amended
notice of appeal indicating that appellant had not been given permission to appeal, but that there may
have been a jurisdictional defect.  This court granted the motion and ordered the filing of the
reporter's record from the hearing.   After reviewing the clerk's record and reporter's record,
appellant's counsel filed a letter and motion to withdraw as the attorney for appellant in this court on
December 12, 2002, indicating that there were no jurisdictional defects and that this court lacks
jurisdiction.
	Where the record does not affirmatively substantiate the recitations in the notice of appeal
regarding the basis for this court's jurisdiction, the court's jurisdiction is not properly invoked.  See
Garcia v. State, 76 S.W.3d 33, 36 n. 3 (Tex. App.--Amarillo 2001, pet. ref'd); Betz v. State, 36
S.W.3d 227, 228 (Tex. App.--Houston [14th Dist] 2001,  no pet). Our review of the record supports
counsel's assertions. Accordingly, this court does not have jurisdiction to consider this appeal. See
White v. State, 61 S.W.3d 424, 426 (Tex. Crim. App.  2001);  Cooper v. State, 45 S.W.3d 77, 82-83
(Tex. Crim. App. 2001).   
	Therefore, appellate counsel's motion to withdraw is granted.  Appellant's appeal is dismissed
for lack of this court's jurisdiction. 
							PER CURIAM
DO NOT PUBLISH